Citation Nr: 9912708	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-08 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for an upper back 
disability. 

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to July 
1995.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in October 1995, and the veteran 
appealed and presented testimony during a hearing which was 
held at the RO in September 1996.  At that time, she withdrew 
appeals which had been pending concerning entitlement to 
increased ratings for right and left carpal tunnel syndrome.  

The RO subsequently reduced the veteran's rating for her 
service-connected right carpal tunnel syndrome from 10 
percent to noncompensable in April 1997, and informed the 
veteran of that decision and of her right to appeal it within 
one year thereof at that time, but no timely appeal was 
filed.  Accordingly, the issue of reduction of the disability 
rating for right carpal tunnel syndrome is not before the 
Board.

The issue of entitlement to service connection for headaches 
is the subject of a remand section of this decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's currently diagnosed left hip 
disability and the veteran's in-service left hip contusion in 
December 1990.  

2.  There is no competent medical evidence of record of a 
nexus between the veteran's currently diagnosed cervical 
spine myofascial pain syndrome and her in-service neck 
stiffness following her motor vehicle accident in December 
1990.

3.  There is no competent medical evidence of record that the 
veteran has a current left shoulder disability, or that there 
is a nexus between any such left shoulder disability and the 
veteran's in-service motor vehicle accident in December 1990.

4.  There is no competent medical evidence of record that the 
veteran has a current upper back disability, or that there is 
a nexus between any such current upper back disability and 
the upper back tenderness which was present after the 
veteran's in-service motor vehicle accident in December 1990.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a neck disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991)

4.  The claim for service connection for an upper back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within one 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 
1137 (West 1991 & Supp 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Factual background

The service medical records pertaining to the claims not 
being remanded will be discussed at this time, as the veteran 
asserts that each of these claimed disabilities resulted from 
a motor vehicle accident in December 1990, when she was 
thrown about the passenger compartment of a large fire truck 
when it rolled over.  T. 6-7.  

A December 1990 service medical record states that the 
veteran reported being involved in a crash truck incident.  
The crash truck had overturned, and the veteran had been 
thrown around inside of the truck, without a loss of 
consciousness.  No bleeding had been caused by the accident, 
and the veteran had complained of left hip area pain and had 
walked to the medical facility.  

Clinically, the veteran had a good range of motion of the 
left hip, with no deformities or bleeding seen.  
Neurologically, she was intact.  No abnormalities were noted.  
The extremities were without trauma except for the left hip.  
There was mild erythema without significant edema there.  The 
assessment was a left hip soft tissue contusion.  Motrin(r) was 
prescribed.  

The next day, she went to the clinic and stated that she had 
been placed on light duty the day beforehand, but that she 
was ready to return to full duty and that she had no hip 
pain.  Clinically, there was a full range of motion of the 
left hip with minimal pain.  Her quadriceps strength was 
normal, and the neurovascular status in the left leg was 
good.  There was ecchymosis present in the midline left hip 
area, but no pain on palpation to the left hip.  She was 
released to full duty.  

Later that day, she was noted to complain of pain in her mid 
upper back.  Her back was tender to percussion over the 
rhomboid region, with no spasm.  The diagnosis was multiple 
soft tissue contusions due to the motor vehicle accident.  
Light duty was prescribed, as was a heating pad to the back.  

The next day, she complained of left hip pain and a stiff 
neck.  Clinically, her left hip exhibited a good range of 
motion with no deformities noted, and an eight centimeter 
contusion to the left hip.  Her upper back exhibited 
tenderness, but no deformities over the spine.  Her shoulders 
exhibited slight edema on the right, and there was tenderness 
to both shoulders with no deformities.  Neurologically, she 
had good movement to all extremities, equal strength in all 
extremities, and good sensation between sharp and dull, with 
good deep tendon reflexes to all extremities.  The assessment 
was soft-tissue trauma to the left hip and upper back.  Heat 
treatment to the upper back was prescribed, as was continued 
Motrin(r), range of motion exercises to the neck, a preparation 
to the neck-shoulder area, and light duty for two days.  

The veteran denied having painful joints in April 1991, May 
1992, and November 1994.  

On service discharge examination in May 1995, the veteran 
denied having arthritis symptoms, joint problems, shoulder 
problems, and recurrent back pain, and clinically, her upper 
extremities, lower extremities, spine, and other 
musculoskeletal system were normal.  

Post-service medical records will be discussed separately for 
each of these four issues, followed by analyses of each of 
these claims.  

Entitlement to service connection for a left hip disability

Additional factual background

On VA examination in September 1995, the veteran reported 
injuring her left hip in service.  Clinically, there was 
tenderness over the left greater trochanter.  The hip 
abducted from zero to 25 degrees, adducted from zero to 20 
degrees, flexed from zero to 100 degrees, extended from zero 
to 25 degrees, externally rotated from zero to 30 degrees, 
and internally rotated from zero to 10 degrees bilaterally, 
with pain.  Motor and sensory examinations were +5/5 
throughout.  X-rays were negative.  The diagnosis was left 
hip trochanteric bursitis.  

On VA fee-basis examination in September 1995, the veteran 
had 5/5 motor strength and normal tone and bulk.  She walked 
normally.  

Analysis

The veteran was treated for left hip pain and a contusion in 
service, so the first prong of the Caluza well groundedness 
test is met.  The second prong of Caluza also is met as there 
is evidence of current left hip trochanteric bursitis.  The 
third prong of Caluza is not met, however, as there is no 
competent medical evidence of record of a nexus between the 
currently diagnosed left hip trochanteric bursitis and any 
incident of service origin.  

The Board may not conclude that the currently diagnosed 
bursitis is related to service merely because the veteran was 
in a motor vehicle accident in service and had a hip 
contusion, and had bursitis diagnosed shortly after service.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Medical 
evidence relating the trochanteric bursitis to service is 
required.  See Clyburn v. West, No. 97-1321 (Apr. 2, 1999) 
(while a claim is well grounded when a disability is shown on 
service discharge examination, per Hampton v. Gober, 10 Vet. 
App. 481 (1997), the same is not true when the service 
discharge examination is negative and a disability is 
diagnosed shortly after service discharge).  Such is the case 
here, since no hip disability was diagnosed on the veteran's 
discharge examination.

There Board further observes that there is no X-ray evidence 
of arthritis.  Accordingly, service connection on a 
presumptive basis is not warranted.

Entitlement to service connection for neck disability.

Additional factual background

On VA examination in September 1995, the veteran reported 
injuring her neck in service.  She stated that initially, her 
symptoms improved, but that over the past two years, they had 
increased.  She was having constant moderate to severe pain 
in her neck.  Her muscles were tight, and her neck felt 
stiff.  After clinical examination and X-rays (the latter of 
which were negative), the diagnosis was myofascial pain 
syndrome of the cervical spine.

During a personal hearing which was held at the RO in 
September 1996, the veteran indicated that she had received 
treatment in service after December 1990 for neck pain.  She 
stated that the neck pain never went away.  

Analysis

The Board's analysis of this issue is similar to that applied 
to the left hip disability which was discussed above.

The veteran was treated for neck stiffness in service, so the 
first prong of the Caluza well groundedness test is met.  The 
second prong of Caluza is met, moreover, as there is evidence 
of current myofascial pain syndrome in the cervical spine.  
The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record of a nexus between the 
current myofascial pain syndrome and any incident of service 
origin.

As discussed above, medical nexus evidence is required under 
Caluza.  See also Clyburn (while claim is well grounded when 
a disability is shown on service discharge examination the 
same is not true when the service discharge examination is 
negative and a disability is diagnosed shortly after service 
discharge).  

Although the veteran ascribes her current neck symptomatology 
to service, as a lay person without medical training she is 
incapable of indicating the etiology of a disability.  
Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 93.  

Entitlement to service connection for left shoulder 
disability 

Additional factual background

On VA examination in September 1995, the veteran reported 
injuring her left shoulder as a result of her in-service 
motor vehicle accident.  She reported having pain radiate 
over the top of her shoulder and down the left upper arm to 
her elbow, and reported that her left arm was weak.  
Clinically, deep tendon reflexes were +2/4 at the biceps and 
triceps.  No left shoulder disability was diagnosed.

During the hearing which was held at the RO in September 
1996, the veteran indicated that she had received treatment 
in service after December 1990.  The shoulder pain reportedly 
never went away.  Currently, her left shoulder would become 
achy and it would limit her mobility at times.  T. 9-10.

Analysis

The veteran had left shoulder tenderness after her motor 
vehicle accident in December 1990, so the first prong of 
Caluza is met.  The second prong of Caluza is not met, 
however, as there is no diagnosis of current left shoulder 
disability.  The third prong of Caluza is not met, however, 
as there is no medical evidence of a nexus between any such 
current left shoulder disability and any incident of service 
origin.  The mere fact that the veteran claimed service 
connection shortly after service discharge is not sufficient, 
because a disability was not diagnosed on service discharge 
examination and has not been diagnosed since then, and no 
nexus evidence has been submitted.  See Clyburn.  In Brammer 
v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.

The veteran's testimony as to current left shoulder symptoms 
is not competent medical evidence of a nexus between it and 
service.  See Espiritu; Grottveit.  Assertions of continued 
symptoms are not enough to make the claim well grounded, in 
the absence of a diagnosis indicating that there is 
disability present and that there is a nexus between the 
current disability and service.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Entitlement to service connection for upper back disability

Additional factual background

On VA examination in September 1995, the veteran reported her 
in-service motor vehicle accident, and sustaining an upper 
back injury as a result of it.  She complained that remaining 
in the same position for more than five to ten minutes 
currently would cause pain in her upper back.  No upper back 
disability was diagnosed.  

During the hearing which was held at the RO in September 
1996, the veteran testified that she had had upper back pain 
in service after the December 1990 motor vehicle accident, 
and that it never went away.  T. 9-10.

Analysis

The Board's analysis of this issue mirrors that pertaining to 
the issue discussed immediately above.  The first prong of 
Caluza is met, as the veteran had tenderness to percussion 
over the rhomboid region of her upper back in service after 
the December 1990 motor vehicle accident.  The second prong 
of Caluza is not met, however, as there is no current medical 
diagnosis of upper back disability of record.  The third 
prong of Caluza is not met, either, as there is no competent 
medical evidence of record between any such current upper 
back disability and any incident of service origin.  

The Board may not conclude that the veteran has a current 
back disability currently, or that it is related to the 
December 1990 motor vehicle accident, as there is no 
competent medical evidence of record indicating this.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The mere 
fact that the veteran claimed service connection shortly 
after service discharge is not sufficient, because disability 
was not diagnosed on service discharge examination and has 
not been diagnosed since then, and no nexus evidence has been 
submitted.  See Clyburn and Chelte, supra.  

Conclusion

In summary, for the reasons and bases stated above, the Board 
concludes that the four claims of entitlement to service 
connection are not well grounded.  With respect to all four 
issues, medical nexus evidence is lacking.  With respect to 
the claimed left shoulder and upper back disabilities, a 
current medical diagnosis of such disabilities is also 
lacking.  The benefits sought on appeal are accordingly 
denied.


Additional matter

Because the veteran's claims are not well grounded, VA is 
under no further duty to assist her in developing facts 
pertinent to them. 38 U.S.C.A. § 5107(a).  VA's duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claims plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make her claims well grounded, 
such as competent medical evidence which provides diagnoses 
of current disability where they are lacking and competent 
medical evidence which provides medical evidence of nexus to 
service as to all four issues.

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to the well-groundedness of 
claims, VA expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted well-grounded claims.  Veterans 
Benefits Administration Manual M21-1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).  The 
veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the courts.  38 U.S.C.A. § 7269; see also Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9 (1998), prior to determining that a claim is 
not well-grounded.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
VA's duty to assist in connection with well-grounded claim 
determinations are quite clear.  The law is clear that, in 
the absence of well-grounded claims, VA has no duty to assist 
the veteran in developing her claims.

The veteran has asserted that the September 1995 VA 
examination was inadequate, as it did not comply with VA's 
duty to assist the veteran.  However, the Board notes that 
since the veteran's claims are not well grounded, there is no 
VA duty to assist her by providing her a VA examination.  
38 U.S.C.A. § 5107.  Moreover, as a lay person the veteran 
cannot proffer competent evidence concerning the adequacy or 
inadequacy of a medical examination.  See Espiritu, supra.


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for left hip disability is 
denied.

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for neck disability is 
denied.

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for a left shoulder 
disability is denied.

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for an upper back 
disability is denied.



REMAND

Entitlement to service connection for headaches

The veteran denied having or having had headaches and she was 
found to be normal on service entrance examination.  In March 
1986, less than two months after active service entrance, the 
veteran reported a three month history of frequent headaches 
which were of the same nature as she had experienced 8 months 
beforehand.  She thereafter was treated for headaches on 
numerous occasions in service.  

The veteran was discharged from the service in July 1995, and 
on VA fee-basis examination in September 1995,  she reported 
a history of headaches since her late teens, with tension and 
migraine headaches.  Her claim was denied by the RO in 
October 1995, which in essence concluded that her headache 
disability had existed prior to service and that it had not 
been aggravated by service.  On VA evaluation in April 1996, 
the veteran reported that her recent headaches were much 
worse then than they had been before she started active 
service.

Service connection by way of aggravation is granted when the 
there is a chronic increase in the level of disability in 
service, unless there is a specific finding that the 
in-service increase is due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1998).  The occurrence of temporary or intermittent 
in-service flare-ups of a pre-service disability is not 
sufficient to be considered "aggravation in service" where 
the underlying condition did not worsen in service.  Jensen 
v. Brown, 4 Vet. App. 304, 306-07; Hunt v. Derwinski, 1 Vet. 
App. 292 (1991); Browder v. Brown, 5 Vet. App. 268, 271-72 
(1993); 38 C.F.R. § 3.306 (1998).


In light of the law and evidence of record, the Board 
believes that a VA examination conducted by an appropriate 
specialist is required in order to render an informed 
decision as to the matter of aggravation.  Accordingly, the 
case is REMANDED to the RO for the following action:  

1.  The veteran should be requested to 
identify the sources of all pertinent 
post-service treatment she has received 
for headaches.  Thereafter, the RO 
should attempt to obtain and incorporate 
into the claims folder copies of all 
such identified records which have not 
already been incorporated.

2.  Thereafter, a VA examination of the 
veteran by an appropriate specialist 
should be scheduled.  The veteran's 
claims folder and a copy of this 
decision must be made available to and 
reviewed by the examiner prior to the 
examination.  The examining should 
review the veteran's medical history.  
The neurologist should examine the 
veteran as necessary, with diagnostic 
testing as appropriate by the examiner, 
and thereafter render an opinion with 
reasons as to whether or not the 
veteran's headache disability 
chronically increased in severity in 
service, and if so, whether or not this 
was the result of its natural progress.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After ensuring that the above has 
been satisfactorily completed, the RO 
shall again consider the veteran's 
claim, in light of all the evidence of 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case which 
contains all necessary information, and 
they should be given the opportunity to 
respond.  Thereafter, the claim should 
be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran need take no action unless otherwise 
notified.  While the claim is in remand status, the veteran 
is free to submit additional evidence and argument on any 
matter at issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

